FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    May 4, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    CHICAGO INSURANCE COMPANY,
    an Illinois corporation,

                Plaintiff-Appellee,
                                                          No. 10-1381
    v.                                       (D.C. No. 1:09-CV-01815-LTB-MJW)
                                                           (D. Colo.)
    JAN B. HAMILTON, Ph.D., d/b/a
    Nutritional Biomedicine,

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before MURPHY, HARTZ, and GORSUCH, Circuit Judges.


         Chicago Insurance Co. (“CIC”) filed this diversity case seeking a

declaratory judgment that Jan Hamilton wasn’t covered for losses she incurred as

a result of disciplinary proceedings brought by the Colorado State Board of

Medical Examiners. When Ms. Hamilton failed to file a timely answer to CIC’s

complaint and missed multiple discovery deadlines, a magistrate judge


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
recommended default judgment in favor of CIC. He advised Ms. Hamilton of her

right to object to the recommendation, the deadline for doing so, and that failing

to object would prejudice review in the district and appellate courts. Nonetheless,

Ms. Hamilton did not file any objection. She now appeals the resulting default

judgment.

      Unless a party files a timely objection in the district court, she can’t

ordinarily challenge the magistrate’s factual or legal conclusions on appeal. See

Duffield v. Jackson, 545 F.3d 1234, 1237 (10th Cir. 2008). But we have

recognized two exceptions: 1) when a pro se litigant has not been informed of the

time period for objecting and the consequences of failing to object; or 2) when the

interests of justice require review. Id. Ms. Hamilton can’t invoke the first

exception: there’s no dispute that the magistrate judge informed her both of the

time period for objecting and the consequences of failing to do so. Neither can

she prevail on the second. The “interest of justice” standard is, this court has

held, akin to plain error review, and Ms. Hamilton simply doesn’t explain how

default judgment in this case — entered after she repeatedly failed to comply with

the magistrate’s orders — “seriously affects the fairness, integrity, or public

reputation of judicial proceedings.” See Morales-Fernandez v. INS, 418 F.3d

1116, 1122-23 (10th Cir. 2005).

      The judgment of the district court is affirmed. Because Ms. Hamilton

failed to present any nonfrivolous arguments in support of the issues on appeal,

                                          -2-
her motion to proceed in forma pauperis is denied, as are all other motions

pending in this case.


                                                   Entered for the Court



                                                   Neil M. Gorsuch
                                                   Circuit Judge




                                        -3-